Citation Nr: 1416814	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.  The Veteran had service in the Republic of Vietnam from August 25, 1971 to November 7, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2007, the RO reopened service connection for cervical and lumbar spine disabilities and denied the claims on the merits.

In October 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.

The Veteran testified before the undersigned at an April 2011 hearing (Travel Board hearing) in St. Petersburg, Florida.  A copy of the transcript is of record.

In a September 2011 decision, the Board reopened service connection for cervical and lumbar spine disabilities, and remanded the claims, as well as the claims of service connection for bilateral hearing loss and tinnitus for additional development.  

In a July 2012 rating decision, the VA Appeals Management Center (AMC) granted the Veteran's claim to establish service connection for tinnitus; a 10 percent evaluation was assigned from December 13, 2007.  Since service connection was granted, the Veteran's appeal as to that issue has been resolved and is moot.  The Veteran has not disagreed with the assigned evaluation or the effective date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals a March 2014 Appellant's Brief submitted by the Veteran's representative.  The remaining documents in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The competent and probative evidence of record fails to establish that degenerative disc disease of the cervical spine was initially manifested during service or within one year after separation from service, or that a cervical spine disability is related to active service.

2. The competent and probative evidence of record fails to establish that degenerative disc disease of the lumbar spine was initially manifested during service or within one year after separation from service, or that a lumbar spine disability is related to active service.

3. The Veteran does not currently have bilateral hearing acuity which meets the definition for a hearing loss disability under VA regulations, codified in 38 C.F.R.  § 3.385.


CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred in or aggravated by service, and arthritis of the cervical spine was not manifested within one-year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. A lumbar spine disability was not incurred in or aggravated by service, and arthritis of the lumbar spine was not manifested within one-year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3. Bilateral hearing loss was not incurred or aggravated in service.  §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 
In a claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

This case partially arises from a claim to reopen service connection for cervical and lumbar spine disabilities that was subsequently granted.  In July 2007, the RO sent to the Veteran a VCAA letter that included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  This notice letter further included notice on how VA determines disability ratings and effective dates.  This notice was provided prior to the adverse adjudication from which this appeal arises.  After new and material evidence had been found by the Board in September 2011, the RO sent the Veteran a VCAA notice letter that addressed service connection. 

Additionally, a December 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for bilateral hearing loss and tinnitus, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Therefore, the Board finds that the duty to notify has been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The Board further observes that this case was most recently remanded in September 2011 in order to obtain possibly outstanding VA treatment records and to obtain a VA spine and audiological examination.   Thereafter, the AMC provided additional VA treatment records.  The requested VA examinations were also provided in December 2011.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Analysis 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service. Such disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar and Cervical Spine

The Veteran is seeking service connection for degenerative disc disease (DDD) of the lumbar and cervical spine.  He contends that he injured his back when he fell off of a stand while working on a plane in April 1971.  

The Veteran submitted his initial claim for service connection for DDD of the cervical and lumbar spine in November 1971.

The Veteran's April 1970 entrance examination revealed a clinically normal spine.  The Veteran reported no problems with his neck or back on the accompanying medical history report.  His October 1971 separation examination also revealed a normal spine, noting good range of motion and no muscle spasm.

A September 1971 service treatment record (STR) reflects the Veteran's reports of intermittent cervical spine pain since July 1968 following his auto accident prior to service.  He reported that his pain had somewhat subsided until his April 1971 in-service injury when he fell off a tower striking his back on a bar.  He was given a provisional diagnosis of cervical spine pain of an undetermined etiology.
	
An October 4, 1971 STR shows that since the Veteran's in-service injury, he reported having severe pain, almost continuous.  Upon evaluation by a physician, he found no paresthesia, radicular symptoms, or spasms.  Impressions revealed sacralization at the L-5 and psychogenic back pain.  The physician wrote "I feel it is very large psychological overlay to symptoms.  He does have a sacralization but it certainly would never lead to extent of symptoms he has.  I would discontinue all treatment, including profile change, until objective findings are in evidence."

An October 6, 1971 STR reflects a note by a physician to the psychiatry department.  The physician noted the Veteran's complaints of intermittent cervical, dorsal lumbar spine pain since the July 1968 auto accident.  He noted the Veteran's reports of worsening pain since his April 1971 in-service injury when he fell and landed on his lower back across a bar.  He mentioned the earlier orthopedic evaluation, on October 4, 1971, which suggested psychogenic pain in the absence of any objective findings.  The physician noted that the October 4, 1971 evaluation is the concurrent opinion of the physicians who have seen him here.  He stated that the Veteran was quite bitter and hostile, reflecting dissatisfaction with his treatment to date.  The physician opined that a general psychiatric evaluation was indicate.  He provided a provisional diagnosis of psychogenic back pain.

STRs document the psychiatrist's report upon follow-up with the Veteran.  There, the Veteran complained of difficulty with his back since the 1968 pre-service auto accident and reported history of acute back pain since April 1971 when he fell.  The psychiatrist noted that the Veteran was angry with doctors because they could not find out what was wrong with his back.  The psychiatrist's impression was that the Veteran had no motivation to return to duty and hence the continuation of back pain.  He was given a provisional diagnosis of psychogenic back pain.

In connection with the Veteran's initial claim, he was afforded a December 1971 VA examination.  There, the physician found no clinical objective evidence of orthopedic disease of the back.  

Post-service VA and private treatment records confirm that the Veteran has been treated for back pain and diagnosed with multilevel DDD of the lumbar and cervical spine.  However, none of these records suggest any relationship between the Veteran's DDD of the lumbar and cervical spine and active military service.

An October 2007 VA examination noted the Veteran's complaints of sharp, chronic pain in the lumbar region with radiation to the left lower extremity.  X-ray results revealed multilevel thoracolumbar disc disease, and the examiner provided a diagnosis of lumbar DDD with moderate left lower extremity radiculopathy.  The examiner opined that the Veteran's thoracolumbar spine condition is not caused by or a result of the trauma in service.  The examiner stated that the Veteran had pre-existing intervertebral disc disease and that his single report to sick call for a contusion did not significantly aggravate his pre-existing disc disease.  The examiner concluded that this is a normal progression from his prior injury patterns without significant aggravation and that his lumbar DDD is a natural progression of the baseline conditions without acceleration or aggravation in the line of duty.

In September 2011, the Board remanded the Veteran's claim for service connection of DDD of the lumbar and cervical spine after finding the October 2007 VA examination to be inadequate.  The Board determined that the October 2007 VA examination was inadequate for rating purposes, as it was treated as an aggravation claim, and not one for direct service connection.  In compliance with the Board's Remand order, the Veteran was afforded another VA spine examination in December 2011.  There, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She further opined that the Veteran's reported injuries during active military service would not be expected to result in a chronic neck and low back condition or residuals.  To support her opinions, the examiner noted that on review of the Veteran's STRs, he reported being "involved in an auto accident in 1968 with intermittent cervical, dorsal lumbar spine pain since.  Pain has become much worse since April, 1971 when he fell and landed on his lower back across a bar.  Orthopedic evaluation on October 4, 1971 suggested psychogenic pain in the absence of objective findings."  The examiner also noted an "Ortho Consult Note" on October 6, 1971 recommending to "discontinue all treatment [as] the feeling is that there is a strong psychogenic overplay."  Psychiatry evaluation was recommended.  The psychiatry evaluation concluded that there "the continuance of the patient's back pain was due to a lack of motivation to return to duty."  She also referred to the Veteran's separation examination on October 18, 1971, which stated "good range of motion, no muscle spasm" in regards to his spinal exam.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion rendered by the VA physician in December 2011, indicating that the Veteran's reported injury during active military service would not be expected to result in a chronic neck and low back condition or residuals, to be the most probative and persuasive medical opinion evidence of record.  The Board finds compelling the fact that the VA examiner had full access to the Veteran's medical history, to include clinical records from when the Veteran was first treated following his fall in service.  The examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the VA examiner's opinion constitutes the most recent medical evidence of record and was requested specifically to address the issue on appeal. 

Post-service treatment records also fail to relate the Veteran's DDD of the lumbar and cervical spine to military service.  The first evidence of record treating a back condition is in February 1986 - approximately 15 years after the Veteran's separation from active duty.  The first evidence of record diagnosing a back condition is a December 2004 VA diagnosis of mild to moderate osteoarthritis of the vertebrae and degenerative changes of the facets, and pseudoarthritis of the right transverse process, L-5 and the sacrum - approximately 33 years after the Veteran's separation from active duty.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, service connection for any arthritis of the lumbar and cervical spine is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board acknowledges the Veteran's belief that his DDD of the lumbar and cervical spine are related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Under these circumstances, the Board concludes that the claim for service connection for DDD of the lumbar and cervical spine must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.     § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hearing Loss

The Veteran avers that he was exposed to acoustic trauma while in service.  Specifically, on his substantive appeal (VA Form 9), he states that he was an aircraft mechanic in the Air Force and he believes his hearing loss is a result of his noise exposure while in the service.

The Veteran's service separation form (DD-214), confirms that he was an engine mechanic.  The Board concedes that the Veteran experienced acoustic trauma in service as a result of his military duties.  He has offered competent testimony as to his in-service experience with noise exposure; there is no indication that the Veteran is not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Review of the Veteran's STRs demonstrates that a July 1970 audiogram revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
5
5
5
10
0

The Veteran was also afforded an October 1971 separation examination, the report of which noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
25
25
5
15
10
It does not appear that the Veteran ever sought treatment for any hearing loss while in service.  

The Board has reviewed the Veteran's VA treatment records and there are no complaints of, treatment for, or diagnosis of any hearing loss in any of those records.  The Veteran underwent a VA audiological examination in May 2008, which revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
20
LEFT
5
15
5
15
20

His speech recognition was excellent bilaterally and consistent with pure tone thresholds.  Middle ear function was normal bilaterally.  Acoustic reflexes were consistent with pure tone thresholds bilaterally.  The examiner determined that because results indicated normal hearing bilaterally, no opinion was indicate for the claim of hearing loss.

During the April 2011 hearing, the Veteran testified that he continued to suffer from hearing loss and that the condition had progressed and become worse since the May 2008 VA examination.  The Board determined that because of the lapse in time and the Veteran's contentions of worsening, he ought to be afforded a new examination.  In compliance with the Board's Remand order, the Veteran additionally underwent a VA audiological examination in December 2011, which revealed the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
20
15
15
20
30

His speech recognition was excellent bilaterally.  The Veteran was diagnosed as having present hearing loss.  The examiner opined that the Veteran's hearing loss was due to noise trauma in the Air Force.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 
Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, supra.

Review of the evidence of record does not demonstrate that the Veteran's current audiometric data meets the definition for impaired hearing for a disability under VA regulations.  The Veteran's December 2011 audiological examination does not meet the definition for such, as noted in 38 C.F.R. § 3.385.

A grant of service connection necessitates a disability in order for a claim to be predicated on.  Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  The Board notes that in hearing loss cases, VA has defined a hearing loss disability as noted in 38 C.F.R. § 3.385. The Veteran's audiological results do not meet that definition and therefore the law necessitates a finding that the Veteran's hearing loss is not considered a disability for VA purposes at this time.
Accordingly, the Board finds that the Veteran's claim of service connection for bilateral hearing loss must be denied at this time because the evidence of record does not demonstrate a disability under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; Brammer, supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a disability of the lumbar spine is denied.

Service connection for a disability of the cervical spine is denied.

Service connection for bilateral hearing loss is denied.



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


